Case: 16-11553      Document: 00513968502         Page: 1    Date Filed: 04/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-11553                                FILED
                                  Summary Calendar                          April 26, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

GASPAR SANTANA-GUZMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 4:16-CR-122-10


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Gaspar Santana-Guzman appeals his 120-month prison sentence for
conspiracy to possess with intent to distribute methamphetamine, in violation
of 21 U.S.C. § 846.       He correctly acknowledges that his as-applied Sixth
Amendment sentencing challenge is foreclosed by circuit precedent.                             See
United States v. Hernandez, 633 F.3d 370, 374 (5th Cir. 2011). Accordingly,
we GRANT his motion for summary disposition and AFFIRM the judgment of
the district court.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.